DETAILED ACTION
Claims 1-23 were filed with the Preliminary Amendment dated 02/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021 and 03/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   
 
 Claim Objections
Claims 1, 6, 10, 11, 14, and 23 are objected to because of the following informalities:  
With regard to claim 1, line 2: “the underside” should be replaced with “an underside” to correct antecedent basis.
With regard to claim 1, line 8, “the upper side” should be replaced with “an upper side” to correct antecedent basis.
With regard to claim 1, line 12, “the edge” should be replaced with “an edge” in order to correct antecedent basis.
With regard to claim 5, lines 2-3, “the inner cylinder” should be replaced with “an inner cylinder” in order to correct antecedent basis
With regard to claim 6, line 4, “the event” should be replaced with “an event” in order to correct antecedent basis.
With regard to claim 10, line 3, “the inner cylinder” should be replaced with “an inner cylinder” in order to correct antecedent basis.
With regard to claim 10, line 3, “the fitting housing” should be replaced with “a fitting housing” in order to correct antecedent basis.
With regard to claim 10, line 4, “which sealing rings” should be replaced with “which the one or more sealing rings” in order to correct antecedent basis.
With regard to claim 11, line 2, “the fitting housing” should be replaced with “a fitting housing” in order to correct antecedent basis.
With regard to claim 14, line 3, “the pressure relief valve piece” should be replaced with “a pressure relief valve piece” in order to correct antecedent basis.
With regard to claim 14, line 3, “the riser connection piece” should be replaced with “a riser connection piece” in order to correct antecedent basis.
With regard to claim 23, line 2, “the external filling protection” should be replaced with “an external filing protection” in order to correct antecedent basis.
Appropriate correction is required. 
 
 Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, lines 8-9 recites “a gas conducting connection”.  However, claim 1 at line 3 recites “a gas conducting connection”.  It is not clear if the connections are intended to be the same or different.  Based on the disclosure, it is assumed these gas conducting connections are not intended to be the same.  Therefore, the claims will be interpreted as “a first gas conducting connection” at line 3; and “a second gas conducting connection” at lines 8-9.  
Correction should be made throughout the dependent claims as well, so that consistent terminology is used.
With regard to claim 1, line 1, the phrase “liquid gas bottle” is confusing.  Is the phrase intended to state “a liquid or gas bottle”?  Line 10 merely refers to a “gas bottle”.  Should “liquid” be deleted?
Dependent claims 2-23 are rejected for being dependent upon the rejected independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 15, and 19-22 (as far as they are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE4334182A1 ( “Kirchgaessner”) (see attached Translation).
With regard to claim 1, Kirchgaessner discloses a fitting (2) for a liquid gas bottle (1) with a gas consumer connection piece (5) ((para [0024], line 211), with a gas inlet opening (at 34; see para [0034] and Fig. 3) on the underside (see annotated Fig. 2), with a gas conducting connection (34, 31d, and 18, see Fig. 3 along arrows) between the gas inlet opening (at 34; see para [0034] and Fig. 3) and the gas consumer connection piece (5), with a rotary handle (14+11 together = rotary handle; 11 is connected to 14 in a rotationally secured manner to rotate with 14; thus making 14 and 11 together form the rotary handle; see para [0025], line 224, see also Figs. 2 and 3; also 11 is considered to be the inner cylinder of the handle, like the Applicant’s rotary handle having an inner cylinder 24), which can be turned into an open position (open position shown in Fig. 3) and into a closed position (position of Figs. 1 and 2), wherein in the open position (Fig. 3) gas can flow from the gas inlet opening (at 34) to the gas consumer connection piece (5) (para [0034]), and in the closed position (Fig. 2) no gas can flow from the gas inlet opening (34) to the gas consumer connection piece (5) (see Fig. 2), with a closable opening (at opening of 11 closed by 16) on the upper side of the fitting (2), with a gas conducting connection (as best understood, connection is space around 17 to 19, to 31e, 33,  see Fig. 2) which connects the closable opening (opening in 11 at 16) on the upper side with an opening at the underside (33) in such a way that refilling a connected gas bottle with gas through the underside and through the closable opening is possible (para [0031]), and wherein the edge (edge = edge surface of 11 at which 16 contacts, shown in Fig. 1) of the closable opening is part of the rotary handle (edge of 11 is considered to be part of the rotary handle because the rotary handle is considered to be both 14 and 11 combined; 11 is connected to 14 in a rotationally secured manner to rotate with 14; thus making 14 and 11 together form the rotary handle; see para [0025], line 224, see also Figs. 2 and 3).
  

    PNG
    media_image1.png
    946
    821
    media_image1.png
    Greyscale

 With regard to claim 2, Kirchgaessner discloses that the rotary handle (14+11) comprises an inner cylinder (11) forming a portion (inner part of 11 with 17; see Fig. 2) of the gas conducting connection (inner part 11 around 17+1+8+33) which connects the closable opening (opening of 11 adjacent 16) on the upper side with the opening (33) at the underside (see annotated Fig. 2), wherein a closing device (16) is provided in the inner cylinder (11) with which the closable opening can be closed (compare Figs. 1 and 2).  
With regard to claim 3, Kirchgaessner discloses that the inner cylinder (11) separates (11 separates via pushing element 12 downward) an inner channel (see annotated Fig. 2) from an outer channel (see annotated Fig. 2) in a gas-tight manner when the rotary handle (14+11) is in its closed position (Fig. 2), wherein gas can flow from the inner channel (see annotated Fig. 2) into the outer channel (see annotated Fig. 2), when the rotary handle (14+11)is in its open position (position shown in Fig. 3), wherein gas can flow from the gas inlet opening (34) along a gas supply channel (34+31d) into the inner channel (see annotated Fig. 2, also see Fig. 3) and wherein gas can flow from the outer channel (shown in annotated Fig. 3) to the gas consumer connection piece (5; see Fig. 3).  
With regard to claim 4, Kirchgaessner discloses the inner channel (see annotated Fig. 2) and outer channel (see annotated Fig. 2) extend annularly around the gas conducting connection (around 19) which connects the closable opening (opening of 11 adjacent 16) on the upper side with the opening at the underside (33).  
With regard to claim 6, Kirchgaessner discloses that the gas supply channel (34+31d+8) is provided with a pressure relief valve (6; para [0024], line 213) through which gas can escape from the fitting (2) in the event of excessively high gas pressure (burst disk).  
With regard to claim 7, Kirchgaessner discloses that the pressure relief valv
With regard to claim 8, Kirchgaessner discloses that a riser connection piece (29) protrudes from the underside (see annotated Fig. 2) and gas can flow through the riser connection piece (29; via 32e) to the closable opening (opening in 11 at 16).  
With regard to claim 9, Kirchgaessner discloses that the underside (see annotated Fig. 2) is bordered by an interior space (space at 32 in Fig. 1) in which gas deflection plate (32a) is provided.  
With regard to claim 10, Kirchgaessner discloses that one or more sealing rings (24, 26) are provided between the inner cylinder (11) and the fitting housing (4) which inwardly and/or outwardly borders the inner cylinder (11), which sealing rings (24, 26) are held in recesses (see recesses, not labeled but shown in Fig. 1), wherein the sealing rings (24, 26) are pressed against the inner cylinder (11) in a gas-tight manner (see Fig. 1; para [0028]).
With regard to claim 15, Kirchgaessner discloses that rotary handle (14+11) is a cap (cap is widened portion of 11 adjacent 16) with a funnel- like hollow (hollow is portion of 1 slanted wider) and the closable opening is provided in the base of the hollow (see annotated Fig. 2).  
With regard to claim 19, Kirchgaessner discloses that a gas supply channel (32e to 34) having an inner wall (inner wall inherently present) is provided, wherein the inner wall is the wall of a riser connection piece (inner wall is made up at least by portion of 29) through which gas can flow, and the riser connection piece (29) is a separate component (see Fig. 2).
With regard to claim 20, Kirchgaessner discloses that a gas supply channel (8) with an outer wall (outer wall inherently provided) is provided, wherein the outer wall is part of the fitting housing (part of 4 is outer wall, see Fig. 2).  
With regard to claim 21, Kirchgaessner discloses a closure body (16)for closing the closable opening (opening of 11 adjacent 16) is provided on the upper side of the fitting (2), the closure body (16) comprising a cap-like end (as so broadly recited, bottom end of 16 is “cap-like”) piece into which a spring (17; “into” because within external boundary of 16) extends.  
With regard to claim 22, Kirchgaessner discloses that the gas consumer connection piece (5) comprises an external filling protection (31a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 (as far as they are definite and understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kirchgaessner.
With regard to claim 11, Kirchgaessner discloses all the claimed features with the exception of disclosing that the fitting housing (4+9 or 4+9+27+28) is metal and one piece.  
It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fitting housing out of any suitable material, such as metal, because the material of the fitting housing does not appear to provide any unexpected results.  It would also have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fitting housing (elements 4 and 9 in one interpretation) into a unitary integral piece because the use of a one piece construction instead of two pieces of Kirchgaessner would be merely a matter of obvious engineering choice (see MPEP 2144).
With regard to claim 12, Kirchgaessner discloses that the rotary handle (14+11) is rotatably connected to the fitting housing (4+9) by a threaded connection (threaded connection of 25 to 4, see para [0028]); and a lower portion (portion at 8) of the gas conducting connection (space around 17+19+8) which connects the closable opening (opening of 11 adjacent 16) on the upper side with the opening at the underside (33) is formed by the fitting housing (4).  
With regard to claim 13, Kirchgaessner discloses that the fitting housing (4+9+28+27) comprises the underside (see annotated Fig. 2).  
With regard to claim 14, Kirchgaessner discloses that the gas consumer connection piece (5), and the pressure relief valve piece (6) and/or the riser connection piece are part of the fitting housing (4+9+27+28) (consumer connection piece and pressure relief valve piece are part of fitting housing).  

Claim 23 (as far as it is definite and understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kirchgaessner in view of U.S. Pat. No. 5,305,794 (“George”).
With regard to claim 23, Kirchgaessner discloses all the claimed features with the exception of disclosing that the external filling protection comprises a funnel and a ball for closing the funnel.  
Kirchgaessner does disclose an external filling protection in the shape of a plate (31a).
George teaches that it is known in the art to modify a gas fitting (see Fig. 3 and abstract) to include an external filling protection (102+seat at 70/72/92), similar to that of Kirchgaessner.  The external filling protection comprises a funnel (portion of 92 angled/tapered as seat) and a ball (102) (see Fig. 3).    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ball and funnel shape as a check valve/external filling protection, such as taught by George in place of the external filling protection of Kirchgaessner, since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.  
  Allowable Subject Matter
Claims 5 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753